Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Johnson on 8/29/2022.
The application has been amended as follows: 
In claim 1 (Previously Presented) 
Line 3, “a plurality of prong elements secured to said first strap” has been amended to --a plurality of prong elements, wherein each prong element of said plurality of prong elements includes a body, wherein said body includes a least one protrusion and a strap channel located along a bottom portion of the prong element, and wherein said first strap is looped through each said strap channel--.
In claim 8 (Original) 
Line 1, “of claim 7” has been amended to –of claim 1--.

Claims 7 and 11-13 have been canceled.
Reasons for Allowance
Applicant’s amendment and arguments filed on 8/2/22 have been fully considered and are persuasive.  Therefore, the rejection on 6/2/22 has been withdrawn.  For conclusion, claims 1, 4-6 and 8-10 are now allowed.
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	The prior arts Benjamin (US 2021/0137076) and Sullivan (US 2009/0235874) teach a dog collar having a plurality of straps and a plurality of prong elements.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644